DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2020 has been entered.
 					Status of claims
Claims 1-4, 6, 7 as amended and new claims 11-16 as filed on 11/12/2019 are pending.
Claims 1-3 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/02/3019.
Claims 4, 6, 7 as amended and new claims 11-16 as filed on 11/12/2019 are under examination in the instant office action.

Claim Rejections - 35 USC § 112
Indefinite
Claims 4, 6, 7, and 11-13 as amended are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 4 is rendered indefinite by second “or” on the last line of the claims. It is unclear whether “corn steep powder” is a third alternative medium or whether “corn steep powder” is an alternative to tween in the MRS broth.

                                           Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4, 6, 7 as amended and new claims 11-16 remain/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
The claims 4 and 14 recite a composition with partially purified extracellular metabolite(s) of Bacillus coagulans strain MTCC 5856. 
Bacillus coagulans strain MTCC 5856 is a naturally occurring bacteria ant its extracellular metabolites are natural products. A generic concept of purification as claimed does not change natural structure and function of natural product and, particularly, of a generic metabolite as claimed. 
Some claims (claim 4) recite specific culture medium components that were used for culturing strain in order to obtain claimed “metabolite”. However, the claimed medium ingredients (glucose, yeast extract, tween, corn steep powder) are commonly used in microbiology for culturing various cells; and, thus, considering a generic nature of claimed “metabolite”-obtained, the limitations drawn to specific medium ingredients  Bacillus coagulans.
Some claims recite generic forms of the composition with “metabolite” including cream, gel, emulsion and others. However, considering a generic nature of claimed “metabolite”, the claimed forms do not provide any extra-solution for application of final “metabolite”-containing product. A general “metabolite” as claimed is not limited by any chemical structure and/or biological function to consider importance of any forms of it application. 
Therefore, as a whole claimed product is a simple combination of natural products in their natural forms which is not markedly different from their naturally occurring counterpart by structure or function (environmental sample or sample of feces or gut microbiota or compost). The environmental samples can stick to skin or mucosa and can contaminate (penetrate) skin or mucosa. 
This judicial exception is not integrated into a practical application because merely combining claimed natural components and forms does not add a meaningful limitation or extra-solution; and it is nothing more than an attempt to generally link the product of nature to a particular technological environment. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as a whole the claimed product is a simple combination of natural products which is not markedly different from their naturally occurring counterparts by structure or function.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 7 as amended and new claims 11-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 7,807,185 (Farmer) or, in the alternative, under 35 U.S.C. 103 as obvious over US 7,807,185 (Farmer).
US 7,807,185 (Farmer) discloses a composition comprising extracellular metabolites of Bacillus coagulans in combination with pharmaceutically acceptable carriers for topical application to skin. The carriers are creams, gels, lotions, etc. For example: see entire document including col. 8, lines 1-9. The amounts of extracellular metabolites of Bacillus coagulans in compositions are about 0.1%-50% (col.17, lines 10-15). The composition comprising extracellular metabolites of Bacillus coagulans provides for reduction of infection and for reduction of skin inflammation (col. 39, line 16), thereby, it reduces oxidative stress due to ROS that initiate inflammation. Since skin damage by sun exposure increases chance of infections, and the cited composition provides for protection from infection, it also provides protection from UV induced skin cell damage. Thus, the cited composition has identical structure as claimed and the Bacillus coagulans; and, therefore, the claimed composition is considered to be anticipated by the cited reference.
In the alternative, even if the claimed “metabolite”-containing composition is not identical to the referenced compositions with regard to some unidentified characteristics related to the use of strain MTCC 5856 which is not disclosed by US 7,807,185 (Farmer), the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced composition is likely inherently comprises the same “extracellular metabolite” as the claimed “extracellular metabolite” particularly in view of the similar characteristics which they have been shown to share (such as assignment to the same genus or species of metabolite-producing bacteria and suitability for topical skin application). 
Thus, the claimed generic metabolite-containing product would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
Therefore, the cited US 7,807,185 (Farmer) anticipates the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4, 6, 7 as amended and new claims 11-16 remain/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,807,185 (Farmer) and US 9,579,352 (Majeed et al). 
US 7,807,185 (Farmer) discloses a composition comprising extracellular metabolites of Bacillus coagulans in combination with pharmaceutically acceptable carriers for topical application to skin. 
The cited US 7,807,185 (Farmer) teaches that various strains belonging to the species of Bacillus coagulans can be used for providing topical compositions with anti-inflammatory effects; for example: see col. 11, lines 53-59. Thus, any and all Bacillus coagulans strains can be used.  
The cited US 7,807,185 (Farmer) is silent about Bacillus coagulans strain MTCC 5856. However, the claimed strain has been known and used in the prior art as evidenced by US 9,579,352 (Majeed et al). See abstract.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to modify US 7,807,185 (Farmer) by using the various prior art strains belonging to the species of Bacillus coagulans with a reasonable expectation of success because US 7,807,185 (Farmer)) teaches that various strains belonging to the species of Bacillus coagulans can be used for providing topical compositions with anti-inflammatory effects and because the claimed strain has been known and used in the prior art. 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.


Response to Arguments
Deposit requirement for microorganism Bacillus coagulans strain MTCC 5856 has been met in papers filed on 11/12/2019. 
Applicant's arguments filed on 6/15/2020 and contents of Declaration by Kalyanam Nagabhushanam filed on 6/15/2020 have been fully considered but they are not all found persuasive.
With regard to claim rejection under 35 U.S.C. 101 Applicants’ main argument is that claimed product is a product-by-process, wherein the final product is obtained by culturing Bacillus coagulans strain MTCC 5856 on some specific media; and that the use of non-natural substrates is expected to result in a non-natural metabolite (response pages 2-3).
First, this arguments has no persuasive grounds with regard to the claim 14, which does not require the use of any specific media as for producing “metabolite”.
Further, with regard to the claim 4, this argument is not found persuasive because it is unclear as argued what features of media recited in the claim 4 make these media and components thereof (such as glucose, yeast extract, tween, corn steep powder) to qualify as “non-natural substrates” as argued that would induce production of “non-natural” metabolite as argued. The claimed strain is a natural bacteria; and metabolites produced by this strain are natural products.  The claimed medium ingredients including glucose, yeast extract, acetate, tween and corn steep powder are  Bacillus coagulans.
Applicants further argue that contents of Declaration demonstrate that the different strains of Bacillus coagulans grown on “a substrate according to claim 4” produce extracts with different activities (response page 3). This argument is not persuasive with regard to the issues under 101 because metabolites or extracts produced by the claimed stain (or by the other natural strain exemplified in the Declaration) are still natural products, whether same or different, for being produced by the natural bacteria, whether same or different bacteria.
Furthermore, with regard to claim rejection under 35 U.S.C. 101 Applicants  argue the claimed “metabolite” product is provided in specific forms including cream, gel, oil, etc, that would/might modifying and/or enhance physical characteristics (response page 4).  However, considering a generic nature of claimed “metabolite”, the claimed forms do not provide any extra-solution for application of final “metabolite”-containing product. A general “metabolite” as claimed is not limited by any chemical structure and/or biological function to consider importance of specific forms of its application.

With regard to claim rejection under 35 U.S.C. 102(a)(1) as anticipated by US 7,807,185 (Farmer) or, in the alternative, under 35 U.S.C. 103 as obvious over US 7,807,185 (Farmer) Applicants presented two lines of arguments.
Applicants’ first argument is that the cited US 7,807,185 (Farmer) cannot anticipate the claimed invention because it teaches the use of a different strain (response pages 4-5). This argument is not found persuasive because the claimed invention is not directed to a method of using the claimed strain but to a product or a metabolite obtained from the claimed strain, wherein the final characteristics of the metabolite preparation, including chemical structure and biological functions, are not clearly established as claimed, as disclosed and as argued. The chemical structure or nature of “metabolite” is not known. The biological effects with regard to skin protection refers to a composition but not to a “metabolite” as active and effective component of the composition.
The cited US 7,807,185 (Farmer) discloses a composition comprising extracellular metabolites of Bacillus coagulans in combination with pharmaceutically acceptable carriers for topical application to skin, wherein the extracellular metabolites of Bacillus coagulans provide for reduction of skin inflammation, thereby, reducing oxidative stress due to ROS that initiate inflammation as explained above. Thus, the cited composition has identical structure as claimed and the same functions provided by the identical ingredient which is a generic “extracellular metabolite(s)” of Bacillus coagulans; and, therefore, the claimed composition is considered to be anticipated by the cited reference.

The contents of declaration present a comparative evaluation of metabolite preparations made from 2 Bacillus coagulans strains including claimed strain MTCC 5856 and the prior art strain ATCC 31284 (one of strains disclosed in the cited US 7,807,185 (Farmer).  
Declaration and arguments based thereon are not persuasive because the results of the declaration are confusing as to the significance of the differences indicated. 
In particular, with respect to the showing of declaration table 1 (page 5), the declaration appears to indicate or to state that metabolites produced by strains on different media have different activities (page 7). However, the media tested (table 1) including a medium with gastric juice and a medium with milk, are not the media of the pending claim 4. Thus, the significance of the differences as argued is not clear for the claimed metabolite preparation made by the claimed strain MTCC 5956 on media other than exemplified milk or gastric juice. 
The media tested in the declaration examples (table 1 and table of pages 8-9) are not the media of claim 4.  
Table on pages 8-9 appears to relate to the claimed invention as drawn to “radial scavenging activities” of metabolite preparations (presently claimed effect b) made with the claimed strain MTCC 5856 and with the prior art strain ATCC 31284 (one of strains disclosed in the cited US 7,807,185 (Farmer).  But the results of showing are confusing. 
 
Furthermore, Applicants appear to argue that particular effects of probiotics or products thereof are strain specific and they cannot be generalized among species and strains.  This argument is not convincing because claimed product does not comprise a probiotic strain itself but solely some unidentified generic metabolite. 
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Vera Afremova
January 13, 2021
/VERA AFREMOVA/Primary Examiner, Art Unit 1653